DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (US 2020/0006704 A1).
Re claims 1, Zhang et al. discloses a method comprising forming an array functional layer (19) on a substrate (14); forming an encapsulation layer (18) on the array functional layer; and performing an etching process of the functional area of the encapsulation layer and the array functional layer to form a groove (paragraph 0059).
Re claim 2, Zhang et al. discloses the method wherein the performing an etching process of the functional area of the encapsulation layer and the array functional layer comprises performing a dry etching process of the encapsulation layer and the array functional layer (paragraph 0070).
Re claim 3, Zhang et al. discloses the method wherein the performing a dry etching process of the encapsulation layer and the array functional layer comprises covering the encapsulation layer through a mask (20), wherein a portion corresponding to the functional area of the mask is hollow (Fig. 3). 
Re claim 8, Zhang et al. discloses a device wherein a display panel further comprises a substrate (14), an array functional layer (19), and an encapsulation layer (18), wherein a groove (12) is formed in the functional area of the encapsulation layer and the array functional layer.
Re claim 9, Zhang et al. discloses the method wherein the encapsulation layer (18). comprises a two-layered structure (paragraph 0056). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al.

Re claim 4, Zhang et al. does not disclose the method wherein the performing a dry etching process of the encapsulation layer and the array functional layer comprises performing the dry etching process of the encapsulation layer and the array functional layer through a fluoride gas.
It would have been obvious to one having ordinary skill in the art to employ the method wherein the performing a dry etching process of the encapsulation layer and the array functional layer comprises performing the dry etching process of the encapsulation layer and the array functional layer through a fluoride gas since employing fluoride gas in a dry etching process is a well known and conventional in the art.
Re claim 10, Zhang et al. does not disclose the method wherein the encapsulation layer comprises one or more of silicon nitride, silicon oxide and silicon oxynitride.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the method wherein the encapsulation layer comprises one or more of silicon nitride, silicon oxide and silicon oxynitride.  Zhang et al. discloses that the encapsulation layer may be formed by an inorganic layer. Silicon nitride, silicon oxide and silicon oxynitride are well known inorganic material to be used as an encapsulation layer.

Claim(s) 5, 11, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. in view of Jin (US 2021/0143364 A1).
Re claim 5, Zhang et al. does not disclose the method wherein after the performing an etching process of the functional area of the encapsulation layer and the array functional layer to form a groove, the method comprises filling the groove with an organic layer.
Jin discloses a method comprising filling a groove with an organic layer (paragraph 0057).
It would have been obvious to one having ordinary skill in the art before the filing date of the invention to employ the method wherein after the performing an etching process of the functional area of the encapsulation layer and the array functional layer to form a groove, the method comprises filling the groove with an organic layer since one would be motivated to improve light transmittance while not forming a void (paragraph 0039). 
Re claim 11, Zhang et al. discloses a method comprising forming an array functional layer on a substrate; forming an encapsulation layer (18) on the array functional layer; performing a dry etching process of the encapsulation layer and the array functional layer to form a groove (paragraph 0103).  The thin film transistor may be an etched array functional layer.  Zhang et al. does not disclose filling the groove with an organic layer.
Jin discloses a method comprising filling a groove with an organic layer (paragraph 0057).
It would have been obvious to one having ordinary skill in the art before the filing date of the invention to employ the method comprising filling the groove with an organic layer since one would be motivated to improve light transmittance while not forming a void (paragraph 0039). 
Re claim 12, Zhang et al. discloses the method wherein the performing a dry etching process of the encapsulation layer and the array functional layer comprises covering the encapsulation layer through a mask (20), wherein a portion corresponding to the functional area of the mask is hollow (Fig. 3). 
Re claim 13, Zhang et al. does not disclose the method wherein the performing a dry etching process of the encapsulation layer and the array functional layer comprises performing the dry etching process of the encapsulation layer and the array functional layer through a fluoride gas.
It would have been obvious to one having ordinary skill in the art to employ the method wherein the performing a dry etching process of the encapsulation layer and the array functional layer comprises performing the dry etching process of the encapsulation layer and the array functional layer through a fluoride gas since employing fluoride gas in a dry etching process is well-known and conventional in the art.

Allowable Subject Matter
Claims 6, 7, 14 and 15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD H KIM whose telephone number is (571)272-2294. The examiner can normally be reached M-F, 10 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD H KIM/Primary Examiner, Art Unit 2871